Candler, J.
It appearing that the plaintiff was detained by virtue of a criminal warrant which was prima facie legal, and that be was repeatedly given an opportunity to have a commitment trial before the magistrate who issued the warrant, which-he'expressly declined ; and the point made upon the legality of the detention going merely to the informality of the commitment under which the plaintiff was held, the court below did not err in denying the writ of habeas corpus. Penal Code, § 926.

Judgment affirmed.


By five Justices.

Lipscomb & Willingham,, for plaintiff.
George A. IT. Harris, for defendant.